DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 	As per applicant amendments and remarks filed on 10/22/2021, claim 4 is cancelled, and independent claims 1, 16 and 19 are amended. Claims 1-3 and 5-20 are pending. Applicant further argues that the reference, Gwozdek, does not teach a controller arranged to override the prevention in dependence on a blocking body being in a first configuration when the detecting signal indicating that the charging plug is plugged into the charging socket is output by the detector. As per the amendments and arguments made above, the previous rejections have been withdrawn.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The prior art and any art of record do not disclose or suggest the following Claims 1 and 16 limitations: “… a controller for a vehicle electrical charging system …. output a control signal to control one or more vehicle systems to prevent the vehicle from entering or maintaining a condition whereby the vehicle is moveable under its own power or weight in dependence on the detection signal indicating that the charging plug is plugged into the charging socket, and override the prevention in dependence on a blocking body being in a first configuration, when the detection signal indicating that the charging plug is plugged into the charging socket is output by the detector…” in combination with the remaining claim elements as set forth in Claims 1, 16 and claim 1 depending claims 2, 3, 5-18 . 
The prior art and any art of record do not also disclose or suggest the following method claim 19 limitations: “… a method of operating a vehicle comprising an electrical charging system …. Controlling one or more vehicle systems to prevent the vehicle from entering or maintaining a condition whereby the vehicle is moveable under its own power or weight in dependence on the detection signal indicating that the charging plug is plugged into the charging socket, and override the prevention in dependence on a blocking body being in a first configuration, when the detection signal indicating that the charging plug is plugged into the charging socket is output by the detector…” in combination with the remaining claim elements as set forth in Claim 19, and its depending claim 20. Therefore claims 1-3, 5-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/
Primary Examiner, Art Unit 2859